EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ruthleen Uy on 01/12/22.

Please enter the claims with amendments as follows:

1.	(Currently Amended) A method of generating regular expressions, comprising:
retrieving, by a regular expression generator comprising one or more processors, data from one or more data sources;
displaying, by the regular expression generator, the retrieved data in tabular form on a user interface, wherein the tabular data displayed on the user interface comprises a plurality of data cells;
receiving, by the regular expression generator, via the user interface, a first selection of data that is selected from within the displayed tabular data comprising the plurality of data cells displayed on the user interface;
		identifying, by the regular expression generator, from among a remaining plurality of data cells of the plurality of data cells displayed on the user interface, second data representing the first selection of data;
generating, by the regular expression generator, a first regular expression based on the first selection of data from within the displayed tabular data and the identified second data corresponding to the first selection of data from among the remaining plurality of data cells, 
displaying, by the regular expression generator, the first regular expression within the user interface.
2.	(Previously presented) The method of claim 1, wherein receiving the first selection of data comprises receiving a selection of a first data cell via the user interface, and wherein generating the first regular expression comprises confirming that the first regular expression matches data within the first data cell.
3.	(Previously presented) The method of claim 1, wherein receiving the first selection of data comprises receiving a selection of a subsequence of characters within a first data cell via the user interface, and wherein one or more additional characters within the first data cell are not selected in the first selection of data.
4.	(Currently Amended) The method of claim 3, wherein generating the first regular expression comprises confirming that the first regular expression matches an entire first data cell, and wherein the method further comprises:
determining one or more additional data cells within the displayed tabular data that include the second data
determining, within each of the additional data cells that match the first regular expression, a subsequence of characters corresponding to selected subsequence of characters within the first data cell; and
displaying, via the user interface, an indication of a selection of each determined subsequence of characters within the additional data cells.
5.	(Original) The method of claim 4, further comprising:
receiving, via the user interface, a selection of a bulk modify operation within the displayed tabular data, wherein the selected bulk modify operation corresponds to one of an extract operation, a replace operation, or a delete operation; and

6.	(Original) The method of claim 1, further comprising:
receiving, by the regular expression generator, via the user interface, a second selection of data from within the displayed tabular data;
generating, by the regular expression generator, a second regular expression in response to the second selection of data, wherein the second regular expression matches both the first selection of data and the second selection of data within the displayed tabular data; and
displaying, by the regular expression generator, the second regular expression within the user interface.
7.	(Original) The method of claim 1, wherein receiving the first selection of data comprises receiving a selection a first data cell or a subsequence of characters within the first data cell via the user interface, and wherein the method further comprises:
identifying a first subset of data cells within the displayed tabular data that match the first regular expression; and
displaying, within the user interface, a first graphical indicator associated with each of the first subset of data cells that match the first regular expression.
8.	(Original) The method of claim 7, further comprising:
identifying a second subset of data cells within the displayed tabular data that do not match the first regular expression; and
displaying, within the user interface, a second different graphical indicator associated with each of the second subset of data cells that do not match the first regular expression.
9.	(Original) The method of claim 1, further comprising:
receiving, by the regular expression generator, via the user interface, a second selection of data from within the displayed tabular data;
determining, based on the first and second selections of data, that the first selection of data corresponds to a positive example that is to be matched by a generated regular 
generating, by the regular expression generator, a second regular expression in response to the second selection of data, wherein the second regular expression matches the first selection of data but does not match the second selection of data within the displayed tabular data; and
displaying, by the regular expression generator, the second regular expression within the user interface.
10.	(Currently Amended) A system for generating regular expressions, the system comprising:
a processing unit comprising one or more processors; and
memory storing instructions that, when executed by the processing unit, cause the system to:
retrieve data from one or more data sources;
display the retrieved data in tabular form on a user interface, wherein the tabular data displayed on the user interface comprises a plurality of data cells;
receive, via the user interface, a first selection of data that is selected from within the displayed tabular data comprising the plurality of data cells displayed on the user interface;
identify from among a remaining plurality of data cells of the plurality of data cells displayed on the user interface, second data representing the first selection of data;
generate a first regular expression based on the first selection of data from within the displayed tabular data and the identified second data corresponding to the first selection of data from among the remaining plurality of data cells, wherein the first regular expression comprises a sequence of characters of a specified format that defines a pattern about the first selection of data, and wherein the regular expression is configured to search for matches to the sequence of characters of the specified format that defines the pattern among the data in the tabular data that is used to generate the regular expression; and
display the first regular expression within the user interface.

12.	(Previously presented) The system of claim 11, wherein receiving the first selection of data comprises receiving a selection of a subsequence of characters within a first data cell via the user interface, and wherein one or more additional characters within the first data cell are not selected in the first selection of data.
13.	(Currently Amended) The system of claim 12, wherein generating the first regular expression comprises confirming that the first regular expression matches the entire first data cell, and wherein the method further comprises:
determining one or more additional data cells within the displayed tabular data that include the second data;
determining, within each of the additional data cells that match the first regular expression, a subsequence of characters corresponding to selected subsequence of characters within the first data cell; and
displaying, via the user interface, an indication of a selection of each determined subsequence of characters within the additional data cells.
14.	(Canceled) 
15.	(Original) The system of claim 10, the memory storing further instructions that, when executed by the processing unit, cause the system to:
receive, via the user interface, a second selection of data from within the displayed tabular data;
generate a second regular expression in response to the second selection of data, wherein the second regular expression matches both the first selection of data and the second selection of data within the displayed tabular data; and
display the second regular expression within the user interface.

identifying a first subset of data cells within the displayed tabular data that match the first regular expression; and
displaying, within the user interface, a first graphical indicator associated with each of the first subset of data cells that match the first regular expression.
17.	(Original) The system of claim 16, the memory storing further instructions that, when executed by the processing unit, cause the system to:
identify a second subset of data cells within the displayed tabular data that do not match the first regular expression; and
display, within the user interface, a second different graphical indicator associated with each of the second subset of data cells that do not match the first regular expression.
18.	(Original) The system of claim 10, the memory storing further instructions that, when executed by the processing unit, cause the system to:
receive, via the user interface, a second selection of data from within the displayed tabular data;
determine, based on the first and second selections of data, that the first selection of data corresponds to a positive example that is to be matched by a generated regular expression, and the second selection of data corresponds to a negative example that is not to be matched by the generated regular expression;
generate a second regular expression in response to the second selection of data, wherein the second regular expression matches the first selection of data but does not match the second selection of data within the displayed tabular data; and
display the second regular expression within the user interface.
19.	(Currently Amended) A non-transitory computer-readable media for generating regular expressions, the computer-readable media comprising computer-executable instructions which when executed on a computer system, cause the computer system to:
retrieve data from one or more data sources;

receive, via the user interface, a first selection of data that is selected from within the displayed tabular data comprising the plurality of data cells displayed on the user interface;
	identify from among a remaining plurality of data cells of the plurality of data cells displayed on the user interface, second data representing the first selection of data;
generate a first regular expression based on the first selection of data from within the displayed tabular data and the identified second data corresponding to the first selection of data from among the remaining plurality of data cells, wherein the first regular expression comprises a sequence of characters of a specified format that defines a pattern about the first selection of data, and wherein the regular expression is configured to search for matches to the sequence of characters of the specified format that defines the pattern in the tabular data that is used to generate the regular expression; and
display the first regular expression within the user interface.
20.	(Original) The computer-readable media of claim 19, the computer- executable instructions further causing the computer system to:
receive, via the user interface, a second selection of data from within the displayed tabular data;
generate a second regular expression in response to the second selection of data, wherein the second regular expression matches both the first selection of data and the second selection of data within the displayed tabular data; and
display the second regular expression within the user interface.
21.	(Previously Presented)	The method according to claim 1, further comprising:
receiving, by the regular expression generator, via the user interface, a second selection of data from within the displayed tabular data; 
updating, by the regular expression generator, the first regular expression in response to the second selection of data; and
generating a second regular expression based on the updated first regular expression.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144